                                    UNITED STATES DISTRICT COURT
                                                for the
                                 EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Don Dandridge                                                              Docket No. 5:18-CR-128-1FL

                                     Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Don Dandridge, who, upon an earlier plea of guilty to Conspiracy to Distribute
and Possess With Intent to Distribute a Quantity of Marijuana 21 U.S.C. § 846, 21 U.S.C. § 841(b)(1)(D), and 21
U.S.C. § 851 and Attempt to Obtain Marijuana by a Federal Inmate 18 U.S.C. §§ 1791(a)(2) and 1791(b)(3), was
sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on February 1, 2019, to the custody of the
Bureau of Prisons for a term of 16 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 48 months.

   Don Dandridge was released from custody on February 21, 2020, at which time the term of supervised release
commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

The defendant received a substance abuse assessment on March 9, 2020. The results of that assessment did not
recommend further substance abuse treatment. However, it was indicated that the defendant could benefit from
participation in mental health treatment as he voiced concern over depression, anxiety, and collapsed social networks.
Upon discussion of this with both the treatment provider and the U.S. Probation Officer, the defendant agreed that
mental health treatment would be beneficial during his reentry process. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                    I declare under penalty of perjury that the foregoing is
                                                          true and correct.


/s/ Maurice J. Foy                                        /s/ Taylor R. O'Neil
Maurice J. Foy                                            Taylor R. O'Neil
Supervising U.S. Probation Officer                        U.S. Probation Officer
                                                          310 New Bern Avenue, Room 610
                                                          Raleigh, NC 27601-1441
                                                          Phone: 919-861-8698
                                                          Executed On: March 10, 2020



                                            ORDER OF THE COURT

                                  19th
Considered and ordered this _________            March
                                       day of ____________________, 2020, and ordered filed and made a part
of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
